FILED
                           NOT FOR PUBLICATION                              MAY 20 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50204

              Plaintiff - Appellee,              D.C. No. 2:08-cr-00429-AHM-3

  v.
                                                 MEMORANDUM *
RONALD LOUIS BRADSHAW,

              Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                     A. Howard Matz, District Judge, Presiding

                       Argued and Submitted April 12, 2011
                              Pasadena, California

Before: BYBEE and M. SMITH, Circuit Judges, and DAWSON, District Judge.**

       Defendant-Appellant Ronald Bradshaw appeals a judgment following a jury

verdict convicting him on one count of aggravated identity theft, in violation of 18

U.S.C. § 1028A, and four counts of health care fraud, in violation of 18 U.S.C.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The Honorable Kent J. Dawson, United States District Judge for the
District of Nevada, sitting by designation.
§ 1347. The district court sentenced Bradshaw to 25-months imprisonment to be

followed by a 3-year term of supervised release. Because the parties are familiar

with the factual and procedural history of this case, we repeat only those facts

necessary to resolve the issues raised on appeal. We have jurisdiction under 28

U.S.C. § 1291. Considering the evidence presented at trial in the light most

favorable to the government, United States v. Mousavi, 604 F.3d 1084, 1090 (9th

Cir. 2010), we affirm.

      Section 1028A of the Criminal Code, which “forbid[s] ‘[a]ggravated identity

theft[,]’ imposes a mandatory consecutive 2-year prison term upon individuals

convicted of certain other crimes if, during (or in relation to) the commission of

those other crimes, the offender ‘knowingly transfers, possesses, or uses, without

lawful authority, a means of identification of another person.’” Flores-Figueroa v.

United States, 129 S. Ct. 1886, 1888 (2009) (emphases omitted) (quoting 18 U.S.C.

§ 1028A(a)(1)). Although Bradshaw argues his activities were authorized by the

Delegation of Services Agreement, the document he relies on only authorizes a

physician assistant to perform activities under the supervision of a physician and to

“transmit . . . the supervising physician’s prescription.” It does not authorize the

level of autonomous behavior in which Bradshaw engaged. Given the testimony

that Dr. Shard never was present at Glenmountain and never authorized anyone at


                                           2
Glenmountain to use his unique physician identification number (UPIN), and

indeed that Bradshaw could not even identify his “supervisor” Dr. Shard in a photo

array, there was ample evidence for the jury to conclude that Bradshaw lacked

authorization to prescribe motorized wheelchairs. Moreover, Bradshaw’s acts of

prescribing medically unnecessary wheelchairs with Dr. Shard’s UPIN

undoubtedly constitute “use” of that number.

      As to the health care fraud convictions, Bradshaw’s argument that he did not

“knowingly and willfully” defraud Medicare is contrary to the evidence.

“[W]illfulness may be inferred from circumstantial evidence of fraudulent intent.”

United States v. Dearing, 504 F.3d 897, 901 (9th Cir. 2007). The jury heard

testimony from several of Bradshaw’s patients who had no or little trouble walking

but nevertheless were prescribed an expensive motorized wheelchair. The clinic

itself was in disrepair and unfit for rendering legitimate medical services. The

clinic also had a very low rate of follow-up visits, which indicated that patients

were not seeking legitimate medical treatments from the outset. Taken together,

the government’s evidence described a situation conducive for fraud and abuse,

and a jury could reasonably infer that Bradshaw acted in that environment with the

intent to defraud Medicare.

      The judgment of the district court is AFFIRMED.


                                           3